The judgment of the court was pronounced by
Eustis, C. J.
This case is presented with great ability in the' argument of the counsel for the defendants; and concurring with him in the view which he has taken of the illegality of the election' of the plaintiff as wharfinger óf the' Municipality, we think the judge of the District Court erred in deciding against the defendants.
It is unnecessary to decide on the question, concerning the authority of the municipal appointing power to remove from office.
Any claim which the plaintiff may have against the' defendants for services rendered, is to be considered as reserved.
It is therefore' ordered that the judgment appealed from be reversed, and-judgment is rendered for the defendants, with costs in both courts.